Order filed, September 17, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00805-CV
                                 ____________

                         MNJ GROUP, INC., Appellant

                                         V.

CAR STEREO OF TEXAS, INC.; TEXAS ELECTRONICS & CAR SALES,
INC.; NABEEL ARAFAT; ADAM ARAFAT; KELLY ARAFAT; OMAR'S
FINANCIAL SERVICES, INC.; OMAR'S FINANCIAL CONSULTANT'S,
               INC.; AND OMAR OMAR, Appellee


                    On Appeal from the 215th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-84872


                                     ORDER

      The reporter’s record in this case was due August 15, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Cantrece Addison, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM